 



EXHIBIT 10.2
EXECUTION COPY
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF CERTAIN
STATES. THESE SECURITIES MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED EXCEPT AS PERMITTED UNDER THE ACT AND APPLICABLE STATE
SECURITIES LAWS PURSUANT TO REGISTRATION OR AN EXEMPTION THEREFROM. THE ISSUER
OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
THE ISSUER THAT SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION OTHERWISE
COMPLIES WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
StarVox Communications, Inc.
Senior Secured Debenture

      Issuance Date: June 1, 2007   Principal: U.S. $2,000,000

     FOR VALUE RECEIVED, StarVox Communications, Inc., a California corporation
(the ”Company”) and a wholly owned subsidiary of U.S. Wireless Data, Inc., a
Delaware corporation (“Parent”), hereby promises to pay to the order of DKR
Soundshore Oasis Holding Fund Ltd. or its registered assigns (“Holder”) the
amount set out above as the Principal (as reduced pursuant to the terms hereof
pursuant to redemption or otherwise, the “Principal”) when due, upon the
Maturity Date (as defined below), acceleration, redemption or otherwise (in each
case in accordance with the terms hereof) and to pay interest (“Interest”) on
any outstanding Principal at a rate equal to 10.00% per annum (the “Interest
Rate”), from the date set out above as the Issuance Date (the “Issuance Date”)
until the same becomes due and payable, whether upon an Interest Date (as
defined below) or the Maturity Date, acceleration, redemption or otherwise (in
each case in accordance with the terms hereof). This Senior Debenture (including
all Senior Debentures issued in exchange, transfer or replacement hereof, this
“Debenture”) is one of an issue of Senior Debentures issued pursuant to the
Securities Purchase Agreement (as defined below) on the Issuance Date
(collectively, the “Debentures” and such other Senior Debentures, the “Other
Debentures”). Certain capitalized terms used herein are defined in Section 21.
          (1) PAYMENTS OF PRINCIPAL. On the Maturity Date, the Company shall pay
to the Holder an amount equal to the Principal, as well as all accrued but
unpaid Interest. The “Maturity Date” shall be August 1, 2007, or (a) such
earlier date as may be accelerated by the Required Holders upon an Event of
Default in accordance with the terms hereof, (b) such later date as may be
extended at the option of the Required Holders, or (c) such earlier date which
is the third day following a financing or refinancing (or related series
thereof) of either debt or equity by the Company and/or the Parent of at least
Thirty Million Dollars ($30,000,000) in the aggregate.
          (2) INTEREST; INTEREST RATE. Interest on this Debenture shall commence
accruing on the Issuance Date and shall be computed on the basis of a 365-day
year and actual days elapsed and shall be payable in arrears for each Payment
Quarter on the first day of the succeeding Payment Quarter during the period
beginning on the Issuance Date and ending

 



--------------------------------------------------------------------------------



 



on, and including, the Maturity Date (each, an “Interest Date”). Interest shall
be payable on each Interest Date, to the record holder of this Debenture on the
applicable Interest Date, in cash. Interest accrues at the Interest Rate on all
outstanding unpaid Principal owed under this Debenture and all accrued Interest
is payable on each Interest Date. Upon the occurrence and during the continuance
of an Event of Default, the Interest Rate shall be increased to fifteen percent
(15.00%) (the “Default Rate”). In the event that such Event of Default is
subsequently cured, the adjustment referred to in the preceding sentence shall
cease to be effective as of the date of such cure; provided, that the Interest
as calculated and unpaid at such increased rate during the continuance of such
Event of Default shall continue to apply to the extent relating to the days
after the occurrence of such Event of Default through and including the date of
cure of such Event of Default.
          (3) RIGHTS UPON EVENT OF DEFAULT.
               (a) Event of Default. Each of the following events shall
constitute an “Event of Default”:
                    (i) the failure of the applicable Registration Statement
required to be filed pursuant to the Registration Rights Agreement to be
declared effective by the SEC, or, while the applicable Registration Statement
is required to be maintained effective pursuant to the terms of the Registration
Rights Agreement, the effectiveness of the applicable Registration Statement
lapses for any reason or is unavailable to any holder of the Debenture for sale
of all of such holder’s Registrable Securities (as defined in the Registration
Rights Agreement), in each case as required by and in accordance with the terms
of the Registration Rights Agreement;
                    (ii) the Company’s failure to pay to the Holder any amount
of Principal, Interest, Late Charges or other amounts when and as due under this
Debenture (including, without limitation, the Company’s failure to pay any
redemption payments or amounts hereunder) or any other amounts due under any
Transaction Document to which the Company is a party (as defined in the
Securities Purchase Agreement) or any other agreement, document, certificate or
other instrument delivered in connection with the transactions contemplated
hereby and thereby to which the Holder is a party, except, in the case of a
failure to pay Interest and Late Charges or other amounts (other than Principal)
when and as due, in which case only if such failure continues for a period of at
least five (5) Business Days;
                    (iii) any default in excess of $50,000 in the aggregate
occurs and is continuing under, or any redemption of or acceleration prior to
maturity occurs in respect of any Indebtedness of the Company, Parent or any of
their Subsidiaries (as defined in Section 3(a) of the Securities Purchase
Agreement) in excess of $50,000 in the aggregate, other than in respect of
Capital Lease Obligations not in excess of $75,000 in the aggregate and other
than with respect to any redemption of the Other Debentures in accordance with
their terms; provided, that in the event that any such acceleration of
Indebtedness is rescinded by the holders thereof prior to acceleration of this
Debenture or the Other Debentures, no Event of Default shall exist as a result
of such rescinded acceleration;
                    (iv) the Company, Parent or any of their Subsidiaries,
pursuant to or within the meaning of Title 11, U.S. Code, or any similar
federal, foreign or state law for

2



--------------------------------------------------------------------------------



 



the relief of debtors (collectively, “Bankruptcy Law”), (A) commences a
voluntary case, (B) consents to the entry of an order for relief against it in
an involuntary case, (C) consents to the appointment of a receiver, trustee,
assignee, liquidator or similar official (a “Custodian”), (D) makes a general
assignment for the benefit of its creditors or (E) admits in writing that it is
generally unable to pay its debts as they become due except as disclosed in the
SEC Documents at least three (3) Business Days prior to the Issuance Date;
                    (v) creditors of the Company, Parent or any of their
Subsidiaries file an action for relief under any Bankruptcy Law against such
entity in an involuntary case and such action is not dismissed within thirty
(30) days of such filing or a court of competent jurisdiction enters an order or
decree under any Bankruptcy Law that (A) is for relief against the Company,
Parent or any of their Subsidiaries in an involuntary case, (B) appoints a
Custodian of the Company, Parent or any of their Subsidiaries or (C) orders the
liquidation of the Company, Parent or any of their Subsidiaries;
                    (vi) a final judgment or judgments for the payment of money
aggregating in excess of $250,000 are rendered against the Company, Parent or
any of their Subsidiaries, which judgments are not, within sixty (60) days after
the entry thereof, bonded, discharged or stayed pending appeal, or are not
discharged within sixty (60) days after the expiration of such stay; provided,
however, that any judgment which is covered by insurance or an indemnity from a
credit worthy party shall not be included in calculating the $250,000 amount set
forth above so long as the Company provides the Holder a written statement from
such insurer or indemnity provider (which written statement shall be reasonably
satisfactory to the Holder) to the effect that such judgment is covered by
insurance or an indemnity and the Company will receive the proceeds of such
insurance or indemnity within sixty (60) days of the issuance of such judgment;
                    (vii) the Company or Parent, as applicable, (A) makes any
representation or warranty in any Transaction Document which is incorrect or
misleading when made, or (B) breaches any covenant (other than a covenant
contained in Section 8 of this Debenture or in the Post-Closing Letter
Agreement) of any Transaction Document, except, in the case of a breach of a
covenant of any Transaction Document which is curable, only if such breach
continues for a period of at least ten (10) consecutive Business Days;
                    (viii) any breach or failure in any respect to comply with
Section 8 of this Debenture or with the Post-Closing Letter Agreement;
                    (ix) the Parent fails to obtain authorization for the
transactions contemplated in the Transaction Documents from the Pennsylvania
Public Utilities Commission within twenty (20) days after the Issuance Date;
                    (x) the Company fails to cause its, and its Subsidiaries’,
outside Pennsylvania counsel, to deliver to Holder an opinion dated within ten
(10) days after the Issuance Date in form and substance satisfactory to Holder
in its sole discretion;
                    (xi) any Event of Default (as defined in the Other
Debentures) occurs and is continuing with respect to any Other Debentures;

3



--------------------------------------------------------------------------------



 



                    (xii) any Event of Default (as defined in the Security
Agreement) occurs and is continuing under the Security Documents, the
repudiation by the Company, Parent or any of their Subsidiaries of any of its
obligations under the Security Agreement or the unenforceability of the Security
Agreement against the Company, Parent or any of their Subsidiaries for any
reason; and
                    (xiii) any of the Governmental Approvals shall have been
(a) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the ordinary course for a full term and such revocation, rescission,
suspension, adverse modification or failure to renew has a material adverse
effect on the business or financial condition of the Company, Parent or a
Subsidiary or (b) subject to any decision by a Governmental Authority that
designates a hearing with respect to any applications for renewal of any of the
Governmental Approvals or that could result in the Governmental Authority taking
any of the actions described in clause (a) above, and such decision or such
revocation, rescission, suspension, modification or non-renewal (1) has, or
could reasonably be expected to have, a material adverse change, or
(2) adversely affects the legal qualifications of Parent or any of its
Subsidiaries to hold any of the Governmental Approvals in any applicable
jurisdiction and such revocation, rescission, suspension, modification or
non-renewal could reasonably be expected to affect the status of or legal
qualifications of Parent or any of its Subsidiaries to hold any of the
Governmental Approvals in any other jurisdiction.
               (b) Redemption Right. Promptly after the occurrence of an Event
of Default with respect to this Debenture or any other Debenture, the Company
shall deliver written notice thereof via facsimile and overnight courier (an
“Event of Default Notice”) to the Holder. At any time after the earlier of the
Holder’s receipt of an Event of Default Notice and the Holder becoming aware of
an Event of Default, the Required Holder may require the Company to redeem all
or any portion of the Debenture (as “Event of Default Redemption”) by delivering
written notice thereof (the “Event of Default Redemption Notice”) to the
Company, which Event of Default Redemption Notice shall indicate the portion of
the Debenture the Required Holders are electing to redeem; provided that upon
the occurrence of any default described in Section 3(a)(v) and 3(a)(vi), the
Debenture shall automatically, and without any action on behalf of the Holders,
be redeemed by the Company. Each portion of the Debenture subject to redemption
by the Company pursuant to this Section 3(b) shall be redeemed by the Company at
a price equal to 110% of the outstanding Principal amount and accrued and unpaid
Interest and accrued and unpaid Late Charges and Interest with respect to such
portion of the Debenture subject to redemption (the “Event of Default Redemption
Price”). Redemptions required by this Section 3(b) shall be made in accordance
with the provisions of Section 7.
          (4) RIGHTS UPON FUNDAMENTAL TRANSACTION AND CHANGE OF CONTROL.
               (a) Assumption. Neither Parent nor the Company shall enter into
or be party to a Fundamental Transaction unless (i) the Successor Entity assumes
in writing all of the obligations of the Company under this Debenture and the
other Transaction Documents in accordance with the provisions of this Section
4(a) pursuant to written agreements in form and substance reasonably
satisfactory to the Required Holders and approved by the Required Holders prior
to such Fundamental Transaction, including agreements to deliver to the Holder
of this

4



--------------------------------------------------------------------------------



 



Debenture in exchange for such Debenture a security of the Successor Entity
evidenced by a written instrument substantially similar in form and substance to
the Debenture, including, without limitation, having a principal amount and
interest rate equal to the principal amounts and the interest rates of the
Debenture held by such holder and having similar ranking to the Debenture, and
satisfactory to the Required Holders and (ii) unless the Fundamental Transaction
would result in a Change of Control and the Company complies with the provisions
of Section 4(b), the Successor Entity (including its Parent Entity) is a
publicly traded corporation whose common stock is quoted on or listed for
trading on an Eligible Market (a “Public Successor Entity”). Upon the occurrence
of any Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Debenture referring to the “Company” shall
refer instead to the Successor Entity), and may exercise every right and power
of the Company and shall assume all of the obligations of the Company under this
Debenture with the same effect as if such Successor Entity had been named as the
Company herein. The provisions of this Section shall apply similarly and equally
to successive Fundamental Transactions and shall be applied without regard to
any limitations on the redemption of this Debenture.
               (b) Redemption Right. No sooner than fifteen (15) days nor later
than ten (10) days prior to the consummation of a Change of Control, but not
prior to the public announcement of such Change of Control, the Company shall
deliver written notice thereof via facsimile and overnight courier to the Holder
(a “Change of Control Notice”). At any time during the period beginning after
the Holder’s receipt of a Change of Control Notice and ending on the date of the
consummation of such Change of Control (or, in the event a Change of Control
Notice is not delivered at least ten (10) days prior to a Change of Control, at
any time on or after the date which is ten (10) days prior to a Change of
Control and ending ten (10) days after the consummation of such Change of
Control), the Required Holders may require the Company to redeem all or any
portion of the Debenture by delivering written notice thereof (“Change of
Control Redemption Notice”) to the Company, which Change of Control Redemption
Notice shall indicate the portion of the Debenture each Holder is electing to
redeem. The portion of this Debenture subject to redemption pursuant to this
Section 4 shall be redeemed by the Company at a price equal to the sum of the
amount being redeemed together with accrued and unpaid Interest with respect to
such amount and accrued and unpaid Late Charges with respect to such amount and
Interest (the “Change of Control Redemption Price”). Redemptions required by
this Section 4 shall be made in accordance with the provisions of Section 7 and
shall have priority to payments to stockholders in connection with a Change of
Control.
          (5) COMPANY REDEMPTION. Prior to the Maturity Date, the Company may
elect to pay to the Holder of this Debenture the Company Redemption Amount,
subject to and in accordance with the terms of this Section 5, by redeeming the
Principal, in whole or in part, in accordance with this Section 5 (a “Company
Redemption”). On or prior to the date which is the sixth (6th) Trading Day prior
to the Company Redemption (each, a “Company Redemption Notice Due Date”), the
Company shall deliver written notice (each, a “Company Redemption Notice”), to
the Holder which Company Redemption Notice shall state the amount of Principal
which the Company elects to redeem pursuant to a Company Redemption (the
“Company Redemption Amount”), together with accrued and unpaid Interest with
respect to such Company Redemption Amount and accrued and unpaid Late Charges
with respect to such Company Redemption Amount and Interest. Each Company
Redemption Notice shall be

5



--------------------------------------------------------------------------------



 



irrevocable. The Company shall redeem the applicable Company Redemption Amount
of this Debenture pursuant to this Section 5 together with the corresponding
Company Redemption Amounts of the Other Debentures pursuant to the corresponding
provisions of the Other Debentures. If the Company elects a Company Redemption,
then the Company Redemption Amount which is to be paid to the Holder on the
applicable Company Redemption Date shall be redeemed by the Company on such
Company Redemption Date, and the Company shall pay to the Holder on such Company
Redemption Date, by wire transfer of immediately available funds, an amount in
cash equal to the Company Redemption Amount.
          (6) NONCIRCUMVENTION. The Company and Parent hereby covenant and agree
that neither the Company nor Parent will, by amendment of its Articles or
Certificate (as applicable) of Incorporation, Bylaws or through any
reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Debenture, and will at all times in good faith carry out all of the
provisions of this Debenture and take all action as may be required to protect
the rights of the Holder of this Debenture.
          (7) HOLDER’S REDEMPTIONS.
               (a) Mechanics. The Company shall deliver the applicable Event of
Default Redemption Price to the Holder within five Business Days after the
Company’s receipt of the Required Holders’ Event of Default Redemption Notice.
If the Required Holders have submitted a Change of Control Redemption Notice in
accordance with Section 4(b), the Company shall deliver the applicable Change of
Control Redemption Price to the Holder concurrently with the consummation of
such Change of Control if such notice is received prior to the consummation of
such Change of Control (provided, that if the Change of Control is described in
Section 1(c)), then the payment shall be made in accordance with Section 1(c)
and within five (5) Business Days after the Company’s receipt of such notice
otherwise. In the event of a redemption of less than all of the Principal of
this Debenture, the Company shall promptly cause to be issued and delivered to
the Holder a new Debenture (in accordance with Section 12(d)) representing the
outstanding Principal which has not been redeemed.
               (b) Redemption by Other Holders. Any Event of Default Redemption
Notice or Change of Control Redemption Notice for redemption or repayment as a
result of an event or occurrence substantially similar to the events or
occurrences described in Section 3(b), Section 4(b) or Section 8 is to be
delivered to the Company by the Required Holders. If the Company receives any
Event of Default Redemption Notice or Change of Control Redemption Notice and
the Company is unable to redeem all principal, interest and other amounts
designated in such Redemption Notice, then the Company shall redeem a pro rata
amount from each holder of the Debentures (including the Holder) based on the
principal amount of the Debentures submitted for redemption pursuant to such
Event of Default Redemption Notice or Change of Control Redemption Notice
received by the Company from the Required Holders.

6



--------------------------------------------------------------------------------



 



          (8) COVENANTS.
               (a) Rank. All payments due under this Debenture (a) shall rank
pari passu with all Other Debentures and (b) shall be senior in right of payment
to all other Indebtedness of the Company and its Subsidiaries.
               (b) Incurrence of Indebtedness. So long as this Debenture is
outstanding, Parent and the Company shall not, and neither Parent nor the
Company shall permit any of its Subsidiaries to, directly or indirectly, incur
or guarantee, assume or suffer to exist any Indebtedness, other than (i) the
Indebtedness evidenced by this Debenture and the Other Debentures and
(ii) Permitted Indebtedness.
               (c) Existence of Liens. So long as this Debenture is outstanding,
Parent and the Company shall not, and neither Parent nor the Company shall
permit any of its Subsidiaries to, directly or indirectly, allow or suffer to
exist any mortgage, lien, pledge, charge, security interest or other encumbrance
upon or in any property or assets (including accounts and contract rights) owned
by Parent, the Company or any of either of its Subsidiaries (collectively,
“Liens”) other than Permitted Liens.
               (d) Restricted Payments. Parent shall not, the Company shall not,
and neither Parent nor the Company shall permit any of its Subsidiaries to,
directly or indirectly,
                    (i) declare or pay any dividend or make any other payment or
distribution on account of the Parent’s Equity Interests (including, without
limitation, any payment in connection with any merger or consolidation involving
the Parent) or to the direct or indirect holders of the Parent’s Equity
Interests in their capacity as such;
                    (ii) purchase, redeem or otherwise acquire or retire for
value (including, without limitation, in connection with any merger or
consolidation involving the Parent) any Equity Interests of the Parent or any
direct or indirect parent of the Parent other than in connection with a
Permitted Distribution; or
                    (iii) make any payment on or with respect to, accelerate the
maturity of, or purchase, redeem, defease or otherwise acquire or retire for
value any Indebtedness of the Company or the Parent, except a payment of
interest, principal or other amounts due at the stated maturity thereof and
except for payments of principal, interest and other amounts under the Other
Debentures.
               (e) Asset Sales. Parent shall not, the Company shall not, and
neither Parent nor the Company shall permit any of its Subsidiaries to, directly
or indirectly, consummate any Asset Sale unless:
                    (A) Parent or the Company (or the applicable Subsidiary, as
the case may be) receives consideration at the time of the Asset Sale at least
equal to the fair market value of the assets or Equity Interests issued or sold
or otherwise disposed of, and at least 85% of the consideration received in the
Asset Sale by the Company or such Subsidiary is in the form of cash; or

7



--------------------------------------------------------------------------------



 



                    (B) the asset transferred consists of worn-out or obsolete
or unneeded Equipment; or
                    (C) the owner of the assets or rights after the transfer or
series of related transfer is Parent, the Company or a Subsidiary party to the
Security Agreement; or
                    (D) the assets or rights transferred after the Issuance Date
have a book value not exceeding $200,000 in the aggregate.
               (f) Use of Proceeds. The Company and Parent will use the proceeds
from the sale of the Securities as set forth in Section 4(d) of the Securities
Purchase Agreement.
               (g) Additional Collateral. With respect to any Property acquired
after the Issuance Date by the Company or any of its Subsidiaries (other than
Property acquired with a lease or purchase money financing constituting
Permitted Indebtedness, to the extent the terms of such lease or financing
prohibit the granting of a security interest in such Property) as to which the
Holder does not have a perfected Lien, the Company shall promptly (i) execute
and deliver to the Holder or its agent such amendments to the Security Agreement
or such other documents as such Holder deems necessary or advisable to grant to
the Holder a security interest in such Property and (ii) take all actions
necessary or advisable to grant to the Holder, for the benefit of the Secured
Parties, a perfected first priority security interest in such Property,
including, without limitation, the filing of Mortgages and UCC financing
statements in such jurisdictions as may be required by the Security Agreement or
by law or as may be reasonably requested by such Holder.
          (9) CHANGE THE TERMS OF THIS DEBENTURE; WAIVER. The affirmative vote
at a meeting duly called for such purpose or the written consent without a
meeting of the Required Holders shall be required for any change or amendment to
this Debenture or waiver of compliance by the Company or Parent with any term of
this Debenture or the Other Debentures.
          (10) TRANSFER. This Debenture may be offered, sold, assigned or
transferred by the Holder without the consent of the Company, subject only to
the provisions of Sections 2(f) and 2(g) of the Securities Purchase Agreement.
          (11) REISSUANCE OF THIS DEBENTURE.
               (a) Transfer. If this Debenture is to be transferred, the Holder
shall surrender this Debenture to the Company, whereupon the Company will
forthwith issue and deliver upon the order of the Holder a new Debenture (in
accordance with Section 12(d)), registered as the Holder may request,
representing the outstanding Principal being transferred by the Holder and, if
less then the entire outstanding Principal is being transferred, a new Debenture
(in accordance with Section 12(d)) to the Holder representing the outstanding
Principal not being transferred.
               (b) Lost, Stolen or Mutilated Debenture. Upon receipt by the
Company of evidence reasonably satisfactory to the Company of the loss, theft,
destruction or mutilation of this Debenture, and, in the case of mutilation,
upon surrender and cancellation of

8



--------------------------------------------------------------------------------



 



this Debenture, the Company shall execute and deliver to the Holder a new
Debenture (in accordance with Section 12(d)) representing the outstanding
Principal.
               (c) Debenture Exchangeable for Different Denominations. This
Debenture is exchangeable, upon the surrender hereof by the Holder at the
principal office of the Company, for a new Debenture or Debentures (in
accordance with Section 12(d) and in principal amounts of at least $100,000)
representing in the aggregate the outstanding Principal of this Debenture, and
each such new Debenture will represent such portion of such outstanding
Principal as is designated by the Holder at the time of such surrender.
               (d) Issuance of New Debentures. Whenever the Company is required
to issue a new Debenture pursuant to the terms of this Debenture, such new
Debenture (i) shall be of like tenor with this Debenture, (ii) shall represent,
as indicated on the face of such new Debenture, the Principal remaining
outstanding (or in the case of a new Debenture being issued pursuant to Section
12(a) or Section 12(c), the Principal designated by the Holder which, when added
to the principal represented by the other new Debentures issued in connection
with such issuance, does not exceed the Principal remaining outstanding under
this Debenture immediately prior to such issuance of new Debentures),
(iii) shall have an issuance date, as indicated on the face of such new
Debenture, which is the same as the Issuance Date of this Debenture, (iv) shall
have the same rights and conditions as this Debenture, and (v) shall represent
accrued Interest and Late Charges on the Principal and Interest of this
Debenture, from the Issuance Date.
          (12) REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF. The remedies provided in this Debenture shall be cumulative
and in addition to all other remedies available under this Debenture and any of
the other Transaction Documents at law or in equity (including a decree of
specific performance and/or other injunctive relief), and nothing herein shall
limit the Holder’s right to pursue actual and consequential damages for any
failure by the Company to comply with the terms of this Debenture. Amounts set
forth or provided for herein with respect to payments and the like (and the
computation thereof) shall be the amounts to be received by the Holder and shall
not, except as expressly provided herein, be subject to any other obligation of
the Company (or the performance thereof).
          (13) PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this
Debenture is placed in the hands of an attorney for collection or enforcement or
is collected or enforced through any legal proceeding or the Holder otherwise
takes action to collect amounts due under this Debenture or to enforce the
provisions of this Debenture or (b) there occurs any bankruptcy, reorganization,
receivership of the Company or other proceedings affecting Company creditors’
rights and involving a claim under this Debenture, then the Company shall pay
the costs incurred by the Holder for such collection, enforcement or action or
in connection with such bankruptcy, reorganization, receivership or other
proceeding, including, but not limited to, attorneys’ fees and disbursements.
          (14) CONSTRUCTION; HEADINGS. This Debenture shall be deemed to be
jointly drafted by the Company and all the Purchasers and shall not be construed
against any Person as the drafter hereof. The headings of this Debenture are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Debenture.

9



--------------------------------------------------------------------------------



 



          (15) FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part
of the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.
          (16) DISPUTE RESOLUTION. In the case of a dispute as to the
determination of the Redemption Price, the Company shall submit the disputed
determinations or arithmetic calculations via facsimile within one (1) Business
Day of receipt, or deemed receipt, of the Redemption Notice or other event
giving rise to such dispute, as the case may be, to the Holder. If the Holder
and the Company are unable to agree upon such determination or calculation
within one (1) Business Day of such disputed determination or arithmetic
calculation being submitted to the Holder, then the Company shall, within one
(1) Business Day, submit via facsimile the disputed arithmetic calculation of
the Redemption Price to the Company’s independent, outside accountant. The
Company, at the Company’s expense, shall cause the accountant to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than five (5) Business Days from the time it receives the
disputed determinations or calculations. Such accountant’s determination or
calculation, as the case may be, shall be binding upon all parties absent
demonstrable error.
          (17) NOTICES; PAYMENTS.
               (a) Notices. Whenever notice is required to be given under this
Debenture, unless otherwise provided herein, such notice shall be given in
accordance with Section 10(f) of the Securities Purchase Agreement. The Company
shall provide the Holder with prompt written notice of all actions taken
pursuant to this Debenture, including in reasonable detail a description of such
action and the reason therefor.
               (b) Payments. Whenever any payment of cash is to be made by the
Company to any Person pursuant to this Debenture, such payment shall be made in
lawful money of the United States of America by a check drawn on the account of
the Company and sent via overnight courier service to such Person at such
address as previously provided to the Company in writing (which address, in the
case of each of the Purchasers, shall initially be as set forth on the Schedule
of Buyers attached to the Securities Purchase Agreement); provided, that the
Holder may elect to receive a payment of cash via wire transfer of immediately
available funds by providing the Company with prior written notice setting out
such request and the Holder’s wire transfer instructions. Whenever any amount
expressed to be due by the terms of this Debenture is due on any day which is
not a Business Day, the same shall instead be due on the next succeeding day
which is a Business Day and, in the case of any Interest Date which is not the
date on which this Debenture is paid in full, the extension of the due date
thereof shall not be taken into account for purposes of determining the amount
of Interest due on such date. Any amount of Principal or other amounts due under
the Transaction Documents, other than Interest, which is not paid when due shall
result in a late charge being incurred and payable by the Company in an amount
equal to interest on such amount at the rate of fifteen percent (15.00%) per
annum from the date such amount was due until the same is paid in full (“Late
Charge”). Late Charges shall be added to Principal to the extent not paid when
they are incurred.

10



--------------------------------------------------------------------------------



 



          (18) CANCELLATION. After all Principal, accrued Interest and other
amounts at any time owed on this Debenture have been paid in full in cash, this
Debenture shall automatically be deemed canceled, shall be surrendered to the
Company for cancellation and shall not be reissued.
          (19) WAIVER OF NOTICE. To the extent permitted by law, the Company
hereby waives demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Debenture and the Securities Purchase Agreement.
          (20) GOVERNING LAW. This Debenture shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Debenture and all disputes arising
hereunder shall be governed by, the laws of the State of New York, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of New York or any other jurisdictions) that would cause the
application of the laws of any jurisdictions other than the State of New York.
          (21) CERTAIN DEFINITIONS. For purposes of this Debenture, the
following terms shall have the following meanings:
               (a) “Asset Sale” means (i) the sale, lease, conveyance or other
disposition of any assets or rights with a book value in excess of $50,000 other
than in the ordinary course of business consistent with past practice, and
(ii) the sale of Equity Interests in any of the Company’s Subsidiaries.
               (b) “Business Day” means any day other than Saturday, Sunday or
other day on which commercial banks in The City of New York are authorized or
required by law to remain closed.
               (c) “Capital Lease Obligation” means, at the time any
determination is to be made, the amount of the liability in respect of a capital
lease that would at that time be required to be capitalized on a balance sheet
prepared in accordance with GAAP.
               (d) “Capital Stock” means: (1) in the case of a corporation,
corporate stock; (2) in the case of an association or business entity, any and
all shares, interests, participations, rights or other equivalents (however
designated) of corporate stock; (3) in the case of a partnership or limited
liability company, partnership interests (whether general or limited) or
membership interests; and (4) any other interest or participation that confers
on a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person, but excluding from all of the
foregoing any debt securities convertible into Capital Stock, whether or not
such debt securities include any right of participation with Capital Stock.
               (e) “Change of Control” means any Fundamental Transaction other
than (i) any reorganization, recapitalization or reclassification of the shares
of Capital Stock in which holders of the Parent’s voting power immediately prior
to such reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, the voting power of

11



--------------------------------------------------------------------------------



 



the surviving entity or entities necessary to elect a majority of the members of
the board of directors (or their equivalent if other than a corporation) of such
entity or entities, or (ii) pursuant to a migratory merger effected solely for
the purpose of changing the jurisdiction of incorporation of the Company or the
Parent.
               (f) “Common Stock” shall mean the common stock of the Parent, par
value $0.01 per share.
               (g) “Eligible Market” means the Principal Market, The New York
Stock Exchange, Inc., the American Stock Exchange, The Nasdaq Global Market or
The Nasdaq Capital Market.
               (h) “Equity Interests” means Capital Stock and all warrants,
options or other rights to acquire Capital Stock (but excluding any debt
security that is convertible into, or exchangeable for, Capital Stock).
               (i) “Fundamental Transaction” means that the Parent shall,
directly or indirectly, in one or more related transactions, (i) consolidate or
merge with or into (whether or not the Parent is the surviving corporation)
another Person, or (ii) sell, assign, transfer, convey or otherwise dispose of
all or substantially all of the properties or assets of the Company to another
Person, or (iii) allow another Person to make a purchase, tender or exchange
offer that is accepted by the holders of more than the 50% of the outstanding
shares of Capital Stock (not including any shares of Capital Stock held by the
Person or Persons making or party to, or associated or affiliated with the
Persons making or party to, such purchase, tender or exchange offer), or
(iv) consummate a stock purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with another Person whereby such other Person acquires
more than the 50% of the outstanding shares of Capital Stock (not including any
shares of Capital Stock held by the other Person or other Persons making or
party to, or associated or affiliated with the other Persons making or party to,
such stock purchase agreement or other business combination), or (v) reorganize,
recapitalize or reclassify its Capital Stock or (vi) own 100% of the Capital
Stock of the Company.
               (j) “GAAP” means United States generally accepted accounting
principles, consistently applied.
               (k) “Governmental Approval” is any consent, authorization,
approval, order, license, franchise, permit, certificate, accreditation,
registration, filing or notice, of, issued by, from or to, or other act by or in
respect of, any Governmental Authority with respect to the Company, Parent or a
Subsidiary.
               (l) “Governmental Authority” means any nation or government, any
state or other political subdivision thereof, any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative functions
of or pertaining to government, any securities exchange and any self-regulatory
organization having jurisdiction over the Company, Parent or a Subsidiary
(including, without limitation, the Federal Communications Commission and any

12



--------------------------------------------------------------------------------



 



State public utility commission or other State agency or department with primary
regulatory jurisdiction over common carrier telecommunications and pay telephone
services).
               (m) “Hedging Obligations” means, with respect to any specified
Person, the obligations of such Person under:
                    (i) interest rate swap agreements (whether from fixed to
floating or from floating to fixed), interest rate cap agreements and interest
rate collar agreements;
                    (ii) other agreements or arrangements designed to manage
interest rates or interest rate risk; and
                    (iii) other agreements or arrangements designed to protect
such Person against fluctuations in currency exchange rates or commodity prices.
               (n) “Indebtedness” means any indebtedness (excluding accrued
expenses and trade payables), whether or not contingent:
                    (i) in respect of borrowed money;
                    (ii) evidenced by bonds, notes, debentures or similar
instruments or letters of credit (or reimbursement agreements in respect
thereof);
                    (iii) in respect of banker’s acceptances;
                    (iv) representing Capital Lease Obligations;
                    (v) representing the balance deferred and unpaid of the
purchase price of any property or services due more than six months after such
property is acquired or such services are completed; or
                    (vi) representing any Hedging Obligations,
               (o) if and to the extent any of the preceding items (other than
letters of credit and Hedging Obligations) would appear as a liability upon a
balance sheet of the Company prepared in accordance with GAAP. In addition, the
term “Indebtedness” includes all Indebtedness of others secured by a Lien on any
asset of the Company or its Subsidiaries (whether or not such Indebtedness is
assumed by the Company or such Subsidiary) and, to the extent not otherwise
included, the guarantee by the Company or any of its Subsidiaries of any
Indebtedness of any other Person.
               (p) “Parent Entity” of a Person means an entity that, directly or
indirectly, controls the applicable Person and whose common stock or equivalent
equity security is quoted or listed on an Eligible Market, or, if there is more
than one such Person or Parent Entity, the Person or Parent Entity with the
largest public market capitalization as of the date of consummation of the
Fundamental Transaction.

13



--------------------------------------------------------------------------------



 



               (q) “Payment Quarter” means each of: the period beginning on and
including June 1, 2007, and ending on and including June 30, 2007; the period
beginning on and including July 1, 2007, and ending on and including the
Maturity Date.
               (r) “Permitted Distribution” means the conversion or exchange of
any convertible securities (including preferred stock) issued prior to the
Issuance Date into or for other securities pursuant to the terms of such
convertible securities or preferred stock and cash payments in lieu of
fractional shares in connection with such conversion or exchange.
               (s) “Permitted Indebtedness” means (a) purchase money debt,
Capital Lease Obligations or other Indebtedness incurred in connection with the
acquisition of an interest in property, equipment, entities or other assets,
provided that such purchase money debt, Capital Lease Obligations or other
Indebtedness is recourse only to the interests in property, equipment, entities
or other assets so acquired, (b) Indebtedness of up to $2,000,000 for working
capital purposes, provided the interest rate on such Indebtedness is equal to or
less than 10.0% per annum, (c) Indebtedness described in Schedule 3(s) of the
Securities Purchase Agreement, (d) indebtedness incurred by the Company or
Parent, which is subordinated to all indebtedness to Holder under this Debenture
pursuant to a subordination, intercreditor, or other similar agreement in form
and substance satisfactory to Holder entered into between Holder and the other
creditor, (e) unsecured Indebtedness to trade creditors and with respect to
surety bonds and similar obligations incurred in the ordinary course of
business, (f) Indebtedness incurred as a result of endorsing negotiable
instruments received in the ordinary course of business, (g) guarantees with
respect to Permitted Indebtedness, (h) extensions, refinancings, modifications,
amendments and restatements of indebtedness described in (c) of this definition,
provided that the principal amount thereof is not increased and the terms
thereof are not modified to impose more burdensome terms upon the Company or
Parent, as the case may be, and (i) Indebtedness of the Company to any
Guarantor, or of any Guarantor to any other Guarantor, which is memorialized in
writing in the form of a note approved by the Required Holders, and in each case
pledged to the Holder and holders of the other Senior Debentures issued pursuant
to the Securities Purchase Agreement.
               (t) “Permitted Liens” means (i) any Lien for taxes not yet due or
delinquent or being contested in good faith by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP; (ii) any
statutory Lien arising in the ordinary course of business by operation of law
with respect to a liability that is not yet due or delinquent; (iii) any Lien
created by operation of law, such as materialmen’s liens, mechanics’ liens and
other similar liens, arising in the ordinary course of business with respect to
a liability that is not yet due or delinquent or that are being contested in
good faith by appropriate proceedings; (iv) Liens securing the Company’s
obligations under the Debenture; (v) Liens securing purchase money debt, Capital
Lease Obligations or other Indebtedness incurred pursuant to clause (a) of the
definition of Permitted Indebtedness, provided, that such Liens do not extend
and otherwise are not recourse to any assets of the Company or its Subsidiaries
other than the interests in property, equipment, entities or other assets
acquired with such purchase money debt, Capital Lease Obligations or other
Indebtedness; (vi) leases or subleases of property granted in the ordinary
course of business, and leases, subleases, non-exclusive licenses or sublicenses
of property granted in the ordinary course of business of the Company, Parent or
any Subsidiary; (vii) non-exclusive license of intellectual property granted to
third parties in the

14



--------------------------------------------------------------------------------



 



ordinary course of business of the Company, Parent or any Subsidiary;
(viii) Liens securing judgments for the payment of money not constituting an
Event of Default hereunder; and (ix) Liens in favor of other financial
institutions arising in connection with Borrowers’ deposit and/or securities
accounts held at such institutions, provided that Holder has a priority
perfected security interest in the amounts held in such deposit and/or
securities accounts.
               (u) “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.
               (v) “Post-Closing Letter Agreement” shall have the meaning set
forth in the Securities Purchase Agreement.
               (w) “Principal Market” means the NASD OTC Bulletin Board.
               (x) “Property” means any right or interest in or to property of
any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, including, without limitation, capital stock.
               (y) “Registrable Securities” shall have the meaning set forth in
the Registration Rights Agreement.
               (z) “Registration Rights Agreement” means that certain
registration rights agreement dated as of February 2, 2007, by and among the
Parent, the Existing Investors (as defined therein), initial holders of the
Debentures, and any subsequent registration rights agreement between the Parent,
the holder of this Debenture and the holders of the Other Debentures, relating
to, among other things, the registration of the resale of the shares of Common
Stock underlying the warrants issued pursuant to the Securities Purchase
Agreement.
               (aa) “Registration Statement” shall have the meaning set forth in
the Registration Rights Agreement.
               (bb) “Required Holders” means the holders of Debentures
representing at least a majority of the aggregate principal amount of the
Debentures then outstanding.
               (cc) “SEC” means the United States Securities and Exchange
Commission.
               (dd) “SEC Documents” shall have the meaning set forth in the
Securities Purchase Agreement.
               (ee) “Securities Purchase Agreement” means that certain
securities purchase agreement dated as of the Issuance Date by and among the
Parent, the Company and the initial holders of the Debentures pursuant to which
the Company issued the Debenture.

15



--------------------------------------------------------------------------------



 



               (ff) “Security Agreement” means the Pledge and Security Agreement
dated as of the Issuance Date among the Parent, its Subsidiaries, the holder of
this Debenture and the holders of the Other Debentures, as may be amended or
modified from time to time.
               (gg) “Security Documents” means the Security Agreement, if any,
and all other instruments, documents and agreements delivered by the Company or
any of its Subsidiaries in order to grant to any holder of a Debenture or Other
Debenture, a Lien on any real, personal or mixed property of the Company or one
of its Subsidiaries as security for the obligations under the Debentures and
Other Debentures.
               (hh) “Successor Entity” means the Person, which may be the
Company, formed by, resulting from or surviving any Fundamental Transaction or
the Person with which such Fundamental Transaction shall have been made,
provided, that if such Person is not a publicly traded entity whose common stock
or equivalent equity security is quoted or listed for trading on an Eligible
Market, Successor Entity shall mean such Person’s Parent Entity.
               (ii) “Trading Day” means any day on which the Common Stock is
quoted on the Principal Market, or, if the Common Stock is not quoted on the
Principal Market, then on the principal securities exchange or securities market
on which the Common Stock is then traded; provided, that “Trading Day” shall not
include any day on which the Common Stock is scheduled to trade on such exchange
or market for less than 4.5 hours or any day that the Common Stock is suspended
from trading during the final hour of trading on such exchange or market (or if
such exchange or market does not designate in advance the closing time of
trading on such exchange or market, then during the hour ending at 4:00 p.m.,
New York time).
          (22) DISCLOSURE. Upon receipt or delivery by the Company of any notice
in accordance with the terms of this Debenture, unless the Company has in good
faith determined that the matters relating to such notice do not constitute
material, nonpublic information relating to the Company or its Subsidiaries, the
Company shall within one (1) Business Day after any such receipt or delivery
publicly disclose such material, nonpublic information on a Current Report on
Form 8-K or otherwise. In the event that the Company believes that a notice
contains material, nonpublic information relating to the Company or its
Subsidiaries, the Company so shall indicate to such Holder contemporaneously
with delivery of such notice, and in the absence of any such indication, the
Holder shall be allowed to presume that all matters relating to such notice do
not constitute material, nonpublic information relating to the Company or its
Subsidiaries.
[Signature Page Follows]

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Debenture to be duly
executed as of the Issuance Date set out above.

                  StarVox Communications, Inc., a California corporation    
 
           
 
  By:   /s/ Jay Wolf    
 
           
 
  Name: Jay Wolf  
 
  Title:   Acting Chief Executive Officer  

17



--------------------------------------------------------------------------------



 



    By signing below, Parent agrees to be bound by and subject to Section 6 and
Section 8 of this Debenture.

                  U.S. Wireless Data, Inc., a Delaware corporation    
 
           
 
  By:   /s/ Jay Wolf    
 
           
 
  Name: Jay Wolf  
 
  Title:   Acting Chief Executive Officer  

18